 


 HR 1301 ENR: Continuing Appropriations Amendments Act, 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 1301 
 
AN ACT 
Making appropriations for the Department of Defense for the fiscal year ending September 30, 2017, and for other purposes. 
 
 
101.The Continuing Appropriations Act, 2018 (division D of Public Law 115–56) is further amended by inserting after section 165 the following new section:  166. (a)Employees furloughed as a result of any lapse in appropriations which begins on or about February 9, 2018, shall be compensated at their standard rate of compensation, for the period of such lapse in appropriations, as soon as practicable after such lapse in appropriations ends. 
(b)For purposes of this section, employee means: (1)a Federal employee; 
(2)an employee of the District of Columbia Courts; (3)an employee of the Public Defender Service for the District of Columbia; or 
(4)a District of Columbia Government employee. (c)All obligations incurred in anticipation of the appropriations made and authority granted by this division for the purposes of maintaining the essential level of activity to protect life and property and bringing about orderly termination of Government functions, and for purposes as otherwise authorized by law, are hereby ratified and approved if otherwise in accord with the provisions of this division.. 
102.For the purposes of division D of Public Law 115–56, the time covered by such division shall be considered to include the period which began on or about February 9, 2018, during which there occurred a lapse in appropriations.This Act may be cited as the Continuing Appropriations Amendments Act, 2018.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 